Archer, J.,
delivered the opinion of the court.-
The question arising in this case is, whether the defendants Could interpose to the claim of the United States, the plea of limitations.
The plea of limitation's affects only the remedy, and the question has been raised, hovr far the statute of limitations, apart from its exceptions, would operate on a claim which it is conceded, if it were' pending in’ the United StateI Court, could not *377be barred by the statute. We do not deem it necessary to determine this question, which has been ably discussed at the bar; because we think the preliminary question, whether the statute of limitations of this State, excepts the United Stated from its operation, is with the plaintiff
All bonds, &c., taken in the name of the King, &c., are expressly excepted; and the State succeeding to the rights of sovereignty, stood, at the Declaration of Independence, in the place of the King, and being thus expressly excepted, when she surrendered certain powers of sovereignty to the United States, the exception must be considered as applying to such newly created government, thus clothed with portions of her sovereign power. To all claims springing out of the exercise of every sovereign power by the State, and which were due to the State, by express legislation, the doctrine of nullum temr pus, &c., was applied, and when portions of this sovereign power have been conferred upon another government, and claims spring out of the legitimate exercise of such powers, such newly created government, to the extent of the granted power, must and ought to be considered, as standing in the' place and stead of the State so granting them; and if the State' would have been excepted from the operation of the statute, upon all claims she might have, from the exercise of any power which now has been granted away, the United States, in the' exercise of them, is but the substitute of the State, and is entitled to the benefit of the exception likewise. This interpretation of the act does not enlarge the exception, for it is as before, confined to the sovereign power, which is now by our Constitutions parcelled out to two governments.
It is objected, that the proceedings should show an affidavit and motion for leave to issue the sci. fac. If this objection can be properly raised upon the demurrer, we should say, the plaintiff was under no obligation to take such steps. Our settled practice in this respect has not conformed to that of the King’s Bench in England, and has been too long established, to be now changed, if it were proper or advisable sc to do. JUDGMENT AFFIRMED.